Citation Nr: 0408629	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  03-18 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel






INTRODUCTION

The appellant is the widow of the veteran, who had recognized 
active service from December 1941 to September 1942 and from 
February 1945 to June 1946.  He was a prisoner of war (POW) 
from April 1942 to September 1942.  He died in January 1981.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Manila Regional Office 
(RO).  

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death was previously denied by 
an August 1989 rating decision.  The RO noted the earlier 
final decision and properly (see Spencer v. Brown, 4 Vet. 
App. 283, 288 (1993)) addressed the claim de novo, based on a 
potentially liberalizing change to 38 C.F.R. § 3.309(c), 
which was amended, effective August 24, 1993, to provide that 
the term "beriberi heart disease" includes ischemic heart 
disease, if the former POW experienced localized edema during 
captivity.  59 Fed. Reg. 35,464-465 (1994); 38 C.F.R. 
§ 3.309(c).  


FINDINGS OF FACT

1.  The veteran died in January 1981 at the age of 60; 
cardio-respiratory arrest due to shock compatible with recent 
myocardial infarct was certified as the cause of death.  

2.  A cardiovascular or respiratory disease was not 
manifested in service; cardiovascular disease was not 
manifested in the first post-service year; there is no 
competent evidence that the veteran had beriberi heart 
disease or suffered localized edema during his internment as 
a POW; and the veteran's death-causing illness is not shown 
to have been related to service.  
3.  The veteran did not have any service connected 
disabilities, and service connected disability is not shown 
to have substantially or materially contributed to cause his 
death.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.303, 3.304, 
3.307, 3.309, 3.312 (2003).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002) the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding notice requirements under the 
VCAA.  

VA has fully complied with the mandates of the VCAA.  The 
claim was considered on the merits and the appellant was 
provided a copy of the decision denying her claim.  The RO 
provided the appellant notification of the VCAA in April 2002 
(prior to the rating appealed) and again in September 2003 
before forwarding the appeal to the Board.  By this 
correspondence, the February 2003 Statement of the Case 
(SOC), and the June 2003 and September 2003 Supplemental SOCs 
she was advised of the controlling law and regulations, and 
informed what evidence was of record and what evidence was 
needed to establish entitlement to the benefit sought.  The 
VCAA notice letters included notification of the changes in 
duty to assist resulting from the VCAA, and provided specific 
information concerning the appellant's and VA's respective 
responsibilities in development of evidence.  While the April 
2002 and September 2003 letters advised her to submit 
additional evidence within 60 and 30 days, respectively, they 
both went on to inform her that evidence received within a 
year would be considered.  In fact, everything received to 
date has been considered.  By correspondence received in 
November 2003, the appellant indicated that she had no 
additional evidence to submit, that she had already provided 
all the evidence she had pertaining to her appeal, and that 
she wished her appeal be sent to the Board for review as soon 
as possible.  

The record includes service medical records, "buddy 
statements", lay statements, certified copies of the 
veteran's death certificate and autopsy report, and United 
States service department verification of service.  There is 
no indication that any pertinent evidence remains 
outstanding.  All notice and duty to assist requirements are 
met.  The appellant is not prejudiced by the Board's 
proceeding with a merits review at this point.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Factual Background 

During his lifetime the veteran had not established service 
connection for any disability.  His death certificate reveals 
that he died in January 1981 at the age of 60.  His autopsy 
report lists the cause of death as cardio-respiratory arrest 
due to shock compatible with recent myocardial infarct.  

Service medical records consist of a June 1946 processing 
affidavit, in which the veteran stated that he suffered no 
wounds or illnesses during service, and a service separation 
examination indicating normal functioning of all bodily 
systems and noting "none" under diseases, wounds, or 
injuries suffered during service.  

Documents submitted by the appellant in February 1988 include 
a "Clinical Record" (Form 45) dated in January 1947, which 
indicates treatment of the veteran from December 1946 to 
January 1947 (after his recognized active service) at an Army 
field hospital for "gunshot wound at right side of stomach, 
cardio resparatory [sic], peripheral neuropathy due to 
trauma, spastic colon and peptic or duodena ulcer, malaria;" 
and a "Certification" and "Medical Certificate" from a 
private physician, both dated in November 1949, which 
indicate hospitalization of the veteran for "cardio 
resparatory [sic], peripheral neuropathy due to trauma, and 
spastic colon and peptic or duodena ulcer" from October 24, 
1949 to November 6, 1949.  The certification, dated on the 
veteran's date of hospital discharge, November 6, 1949, 
states that other records regarding his hospital confinement 
were no longer available; it also notes specifically that he 
was "recovered" upon hospital discharge.  A January 1988 
joint Affidavit by two of the veteran's service comrades, 
B.C. and C.S., states that he was treated for a gunshot wound 
sustained in combat with the enemy.  

Lay statements from the veteran's sister and a "distant 
relative," signed in June 2003 and received by VA in August 
2003, state, in essence, that upon release from internment as 
a POW, the veteran was suffering from malaria, spastic colon 
and peptic ulcer, peripheral neuropathy due to trauma, 
cardio-respiratory problems, a gunshot wound to his side, and 
painful swollen legs, and that after service he often 
exhibited chest pain, shortness of breath and weakness.  In 
an August 2003 statement, the appellant recounted that the 
veteran told her that he suffered from swelling of the legs 
during his internment as a POW; she further stated that the 
swelling was temporary but that it recurred later in his 
lifetime, especially when he was tired.  

It was certified in September 1981 that the veteran's only 
recognized service was from December 1941 to September 1942, 
and from February 1945 to June 1946, and that he was a POW 
from April 1942 to September 1942.  
Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death, 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  38 U.S.C.A. § 1154(b) does not create a 
presumption of service connection for a combat veteran's 
alleged disability; the appellant is still required to meet 
the evidentiary burden as to service connection, such as 
whether there is a current disability or whether there is a 
nexus to service, both of which require competent medical 
evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  

Where a veteran served 90 days or more of continuous, active 
military service during a period of war, service connection 
can also be granted for certain enumerated chronic diseases, 
including cardiovascular-renal disease, if they become 
manifest to a degree of 10 percent or more within one year of 
separation from active service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If a veteran is a former POW and, as such, was interned or 
detained for not less than 30 days, certain diseases shall be 
service-connected if manifested to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied. 38 U.S.C.A. §§ 1101, 1110, 1112(b), 1113; 38 
C.F.R. §§ 3.1(y), 3.307(a)(5), 3.309(c).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The presumptive provisions for POWs in 38 C.F.R. § 3.309 were 
amended effective August 24, 1993, to include that the term 
"beriberi heart disease" (which was already a listed 
disease under that section) includes ischemic heart disease, 
if the former POW experienced localized edema during 
captivity.  59 Fed. Reg. 35,464-465 (1994), 38 C.F.R. 
§ 3.309(c), Note following.  

As noted above, service medical records are entirely negative 
for treatment of any injuries, wounds, disabilities, or 
diseases during service; physical examination at discharge 
revealed normal findings for all body systems.  Furthermore, 
the veteran specifically stated in his June 1946 processing 
affidavit that he suffered no wounds or illnesses during his 
period of recognized service.  The record contains statements 
from the appellant and two of the veteran's relatives, 
asserting that he suffered, among other maladies, painful 
swelling of the legs after release from the POW camp; 
furthermore, the appellant asserts (in her Form-9) that the 
veteran's death-causing illness was related to his 
experiences as a POW.  These statements conflict with the 
statements by the veteran in 1946, and with the report of 
physical examination at the time.  As the 1946 evidence is 
much more contemporaneous, it has substantially greater 
probative value.  To the extent that the statements purport 
to establish that the veteran had localized edema in 
captivity (which would trigger application of the 38 C.F.R. 
§ 3.309 presumptive provisions for ischemic heart disease in 
former POWs), the appellant and the veteran's relatives are 
laypersons and, as such, are not competent to render opinions 
on issues requiring specialized medical knowledge, such as 
etiology or diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Court has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Without competent 
evidence that the veteran suffered localized edema during 
captivity as a POW, presumptive service connection based on 
POW status may not be established.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.  

The appellant had submitted a "Clinical Record" of the 
Medical Department of the U.S. Army, dated in January 1947, 
which, she contends, shows treatment of the veteran for a 
cardio-respiratory disorder in the first post-service year.  
As this document presents only a listing of treated 
conditions, including an unspecified cardio-respiratory 
disorder, without noting any physical findings or 
symptomatology elicited by medical examination, it is not 
sufficient to meet evidentiary requirements for medical 
documentation of manifestation of a cardiovascular disease to 
a compensable degree in the first postservice year.  See 
38 C.F.R. § 3.307(b).  (Furthermore, it is noteworthy that 
portions of the document appear to have been altered, in that 
the typeface of the "diagnosis" and "final diagnosis" 
sections differ from the rest of the document; consequently, 
it is accorded little probative value.  The Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

There is no competent (medical) evidence that a cardio-
respiratory disease was manifested in service, that 
cardiovascular disease was manifested in the first post-
service year, or that that veteran had beriberi heart disease 
(or localized edema as a POW and ischemic heart disease); nor 
is there any competent evidence linking his death-causing 
cardio-respiratory disease to service.  As he had no service 
connected disabilities, there is no basis for a finding that 
such disability contributed to cause death.  38 C.F.R. 
§ 3.312(c).  Consequently, service connection for the cause 
of the veteran's death is not warranted.  

The preponderance of the evidence is against the appellant's 
claim; hence, it must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



